HAMILTON, Circuit Judge
(dissenting)-
I do not believe the legislative history of sections 5786 and 5787 of the Virginia Code supports the rule applied by the majority. So far as I have been able to discover, there is no applicable statute limiting the time within which a personal representative of a decedent must be appointed in Virginia and it is not to be presumed that the State intended to exclude from the statute of limitations, one cause of action when all others were included. This, however, is the result reached by the holding of the majority that the statute does not begin to run against an action for death until the appointment of a personal representative.
It is an elementary rule of statutory construction that all parts of a statute should be considered together and not any one part by itself, and a survey of all acts of the legislature on the subject is indispensable even though the words are plain, for the true meaning of any part is that which best harmonizes with the entire subject and with every other part of the statute or statutes in pari materia.
Where there are earlier acts relating to the same subject, for the purpose of construction, all should be considered in arriving at the meaning of the later act and *332as forming one consistent body of law as each explains and elucidates every part of the statutory system to which it belongs. Lambert v. Barrett, 115 Va. 136, 78 S.E. 586, Ann.Cas.1914D, 1226.
The concept of implied repeals which the majority makes controlling in its opinion, as I view it, is not applicable to the present question. Repeals by implication are not favored and will not be allowed if there is any other reasonable construction, and an implied repeal arising from irreconcilable inconsistency and repugnancy between two acts, does not take place if any part of the earlier act can stand as not superseded or affected by the later one.
The presumptive repeal of an earlier act by a later one, because of inconsistency, rests on the necessity of giving intent to the legislative declaration and the apparently conflicting statute will not be extended to include cases within the earlier one, unless such a conclusion is inescapable.
Statutes are only a small part of our jurisprudence. The common law pervades and permeates everything subject to legal regulation and defines all rights and wrongs and their remedies, and statutes are construed by its principles. The common law is adjustable to modification by statutes and should be harmonized with them, but all statutes are construed in its light and with reference to its cognate principles.
In construing the present statutes, we should bear in mind one of the generally accepted rules, applicable here, that we should look to the state of the law when the questioned statute was enacted, to ascertain for what it was intended as a substitute and in so doing, act on the assumption that the statute under construction does not displace the former law, whether statutory or common, any more than is fairly necessary to give to the new statute the place and operation in the law necessary for the accomplishment of its purpose. St. Louis & S. F. R. Company v. Delk, 6 Cir., 158 F. 931, 14 Ann.Cas. 233.
Applying these rules to the present statutes, prior to the passage of the Act of March 25, 1926, amending section 5786 of the Virginia Code, the common law prevailed that every action under the Virginia Death Statute abated if the person responsible for the death also died before verdict and judgment. Reid’s Adm’r v. Strider’s Adm’r, 7 Grat. 76, 48 Va. 76, 54 Am. Dec. 120; Lee’s Adm’r v. Hill, 87 Va. 497, 12 S.E. 1052, 24 Am.St.Rep. 666.
The amendment to section 5786 added the following:
“And any right of action which may hereafter accrue by reason of such injury done to the person of another shall survive the death of the wrongdoer, and may be enforced against his executor or administrator, either by reviving against such personal representative a suit which may have been brought against the wrongdoer himself in his lifetime, or by bringing an original suit against his personal representative after his death whether or not the death of the wrongdoer occurred before or after the death of the injured party.
“Every action under this section shall be brought within one year next after the right to bring same shall have accrued, notwithstanding the provisions of section fifty-eight hundred and eighteen.” .
To me, the conclusion is inescapable that it was the purpose of the legislature, in amending section 5786, to abrogate the common law and to provide that actions brought under section 5786 would not abate if the wrongdoer died before verdict and judgment, and to broaden the Death Statute so as to bring within its ambit a class of defendants theretofore excluded, viz., personal representatives of the decedent wrongdoers. This purpose would be defeated in some cases if the statutory period of limitation provided in section 5787 applied.Under the circumstances, it was not feasible to fix a calendar period of limitation so the legislature resorted to the device of starting the statute of limitation when the cause of action accrued against the personal representative of the decedent wrongdoer. Reading Company v. Koons, 271 U.S. 58, 65, 46 S.Ct. 405, 70 L.Ed. 835. When the questioned statutes are thus interpreted the apparent conflict between them disappears. Their objects are different and the language of each is restricted to its own object or subject. The period of limitation fixed in section 5786 is applicable solely to actions instituted against the personal representative of the wrongdoer where his death occurs before judgment and verdict in an action instituted directly against him. Section 5787 is applicable, solely to actions instituted directly against the wrongdoer. Birmingham v. Chesapeake & Ohio Railway Company, 98 Va. 548, 37 S.E. 17.
Appellants who are wrongdoers, in these actions have been in existence since appellee’s cause of action arose and the period of limitation provided under section 5787 *333is applicable. The Virginia Death Statute creates a new liability and also gives an action to enforce it unknown to the common law and fixes the time within which such action may commence. It is not an ordinary statute of limitation, but an indispensable condition of the liability and of the action which it permits. Such a statute is an offer of an action on condition that it be commenced within the time required. If the offer is not availed of by the commencement of an action within the specified time, the action itself and the right to bring it no longer exist and the wrongdoer becomes exempt from liability. Manuel, Adm’r, v. Norfolk & Western Railroad Company, 99 Va. 188, 37 S.E. 957; Steffey v. King, 126 Va. 120, 101 S.E. 62; Dowell v. Cox, 108 Va. 460, 62 S.E. 272.
In my opinion, the judgments below should be reversed and the causes remanded with directions to dismiss appellee’s petitions.